        Case 1:20-cr-00262-MKV Document 14 Filed 05/05/20 Page 1 of 2

                                                   USDC SDNY
                                                   DOCUMENT
UNITED STATES DISTRICT COURT                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC #:
                                                   DATE FILED: 5/5/2020
- - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA           :     ORDER OF RESTITUTION

             -v–                   :
                                         20 Cr. 262 (MKV)
HAPOALIM (SWITZERLAND) LTD.,
                              :
                 Defendant.
- - - - - - - - - - - - - - - x

    Upon the application of the United States of America, by

its attorney, Geoffrey S. Berman, United States Attorney for the

Southern District of New York, Sagar K. Ravi and Timothy V.

Capozzi, Assistant United States Attorneys, and Nanette L. Davis

and Todd L. Ellinwood, Special Assistant United States

Attorneys, of counsel; the defendant Hapoalim (Switzerland)

Ltd.’s conviction on Count One of the of the above Information;

and all other proceedings in this case, it is hereby ORDERED

that:

    1.      Hapoalim (Switzerland) Ltd., the defendant, shall pay

restitution in the amount of $138,908,073, pursuant to 18 U.S.C.

§ 3663, to the following victim of the offense charged in Count

One of the Information:

            IRS-RACS
            Attn: Mail Stop, 6261, Restitution
            333 West Pershing Avenue
            Kansas City, MO 64108
      Case 1:20-cr-00262-MKV Document 14 Filed 05/05/20 Page 2 of 2



    2.    Restitution shall be paid by May 7, 2020 directly to

the victim via electronic funds transfer pursuant to payment

instructions previously provided to the defendant.


SO ORDERED:

                                 ____________________________
                                 HONORABLE MARY KAY VYSKOCIL
                                 UNITED STATES DISTRICT JUDGE



ENTERED this   5th        day of May, 2020




                                    2
                                                                      12089769.1
